Citation Nr: 0732596	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-36 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1971.  He died in March 2003.  The appellant seeks benefits 
available to a surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied entitlement to service connection for the 
cause of the veteran's death. 

The appellant presented testimony at a personal hearing in 
January 2007 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  

The appellant has not been provided notice of VA's duty to 
notify and to assist on the issue of entitlement to service 
connection for the cause of the decedent's death.  
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, in March 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet App. 473 (2006), holding that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must also include a provision pertaining to the 
effective date of an award.  In addition, the Court has 
recently issued an opinion regarding what notice under 
38 U.S.C.A. § 5103(a) for a claim of service connection for 
the cause of a veteran's death case must include.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Board finds that a 
compliant notice letter under the redefined duty to notify is 
needed.  

According to the death certificate, the veteran's death 
occurred at the Brooklyn VA Medical Center.  Terminal 
hospital records are not contained in the claims file.  These 
records should be obtained prior to appellate review.  
38 C.F.R. § 3.159(c)(4) (2007).  

The Board also notes that the appellant has provided evidence 
that she and the veteran were married in October 2002 which 
is less than one year prior to his death in March 2003.  The 
Board finds that a determination should be made as to whether 
the appellant may be recognized as the veteran's surviving 
spouse for purposes of receiving VA benefits.  38 U.S.C.A. §§ 
101(3), (31), 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.54 (2007).  

There is a November 2005 VA medical opinion in the claims 
file provided by Dr. Rabin that the veteran's cause of death 
was not related to his service connected diabetes with 
neuropathy.  Rationale for the medical opinion was not 
provided.  Further, it is not clear that this opinion 
encompasses whether the veteran's service-connected diabetes 
was a contributory condition causing death.  A disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  Service-
connected diseases involving active processes affecting vital 
organs should receive careful consideration as a contributory 
cause of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312 (c)(3).  Accordingly, an addendum 
should be requested from Dr. Rabin addressing that question 
with rationale provided for his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the veteran 
that:  (1) informs the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) informs the claimant about the 
information and evidence that VA will seek 
to provide; (3) informs the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) requests 
or tells the claimant to provide any 
evidence in the claimant's possession that 
pertains to the claim, or something to the 
effect that the claimant should "give us 
everything you've got pertaining to your 
claim(s)."  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2007); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Notify the 
appellant of the regulations regarding the 
effective date of any award of Dependency 
and Indemntiy Compensation (DIC) benefits.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, notice for a DIC 
case must include:  (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
or her death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

2.  Secure the veteran's terminal hospital 
records prior to his March 2003 death from 
the Brooklyn VA Medical Center.

3.  Make a determination as to whether the 
appellant may be recognized as the 
veteran's surviving spouse for purposes of 
receiving VA benefits.  38 U.S.C.A. 
§§ 101(3), (31), 1541 (West 2002); 38 
C.F.R. §§ 3.1(j), 3.50, 3.54 (2007).

4.  Request that Dr. Rabin review the 
claims file and provide a medical opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that the veteran's service-connected type 
II diabetes mellitus with neuropathy was 
either the principal or a contributory 
cause of the veteran's death.  The 
physician should address whether the 
veteran's service-connected diabetes 
mellitus with neuropathy, singly or 
jointly with some other condition, was the 
immediate or underlying cause of death or 
was etiologically related thereto.  The 
physician reviewer should also address 
whether the veteran's service-connected 
diabetes mellitus with neuropathy 
(a) contributed substantially or 
materially; combined to cause death; aided 
or lent assistance to the production of 
death; or (b) had a causal connection to 
the veteran's death.  The VA physician 
should address whether the veteran's 
service-connected diabetes mellitus with 
neuropathy was a active process affecting 
vital organs and, if so, whether there 
were resulting debilitating effects and 
general impairment of health to an extent 
that rendered the veteran materially less 
capable of resisting the effects of other 
disease or injury primarily causing death.  
If Dr. Rabin is no longer available, 
please forward this request to an 
appropriate VA physician for a 
supplemental opinion after review the 
entire claims folder 

6.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The law requires that 
claims remanded by the Board or the United States Court of 
Appeals for Veterans Claims for development or other action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

